State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 29, 2015                   517291
__________________________________

In the Matter of WALTER TT.,
                    Appellant,
      v

CHEMUNG COUNTY DEPARTMENT OF                MEMORANDUM AND ORDER
   SOCIAL SERVICES,
                    Respondent,
                    et al.,
                    Respondent.

(And Another Related Proceeding.)
__________________________________


Calendar Date:   September 17, 2015

Before:   Peters, P.J., McCarthy, Garry and Rose, JJ.

                             __________


     Carman M. Garufi, Binghamton, for appellant.

      Donald S. Thompson, Chemung County Department of Social
Services, Elmira (Donald S. Thompson of counsel), for Chemung
County Department of Social Services, respondent.

     Emily Karr Cook, Elmira, attorney for the children.

                             __________


Peters, P.J.

      Appeal from an order of the Family Court of Chemung County
(Brockway, J.), entered July 22, 2013, which, among other things,
partially dismissed petitioner's application, in a proceeding
pursuant to Family Ct Act article 6, to modify a prior order of
visitation.

     Petitioner (hereinafter the father) and respondent Yashica
                              -2-                517291

RR. (hereinafter the mother) are the parents of two children
(born in 2006 and 2008). In 2012, both children were removed
from the mother's care and adjudicated to be neglected by her.
Thereafter, following the father's release from jail, he
commenced this proceeding for modification of a prior order of
visitation, seeking unsupervised visitation every other weekend.
After a fact-finding hearing, Family Court declined to award the
father unsupervised visitation, but granted him supervised visits
with the children to occur at a minimum of twice a week. The
father appeals.

      We affirm. There being no dispute that a change in
circumstances had occurred since the prior visitation order, the
issue distills to whether the visitation arrangement fashioned by
Family Court served the children's best interests (see Matter of
Sparbanie v Redder, 130 AD3d 1172, 1173 [2015]; Matter of
Raychelle J. v Kendell K., 121 AD3d 1206, 1207 [2014]). "[T]he
determination of whether visitation should be supervised is a
matter left to Family Court's sound discretion and it will not be
disturbed as long as there is a sound and substantial basis in
the record to support it" (Matter of Burrell v Burrell, 101 AD3d
1193, 1194 [2012] [internal quotation marks and citations
omitted]; see Matter of Raychelle J. v Kendell K., 121 AD3d at
1207; Matter of Christina KK. v Kathleen LL., 119 AD3d 1000, 1003
[2014]).

      Here, the father regularly missed scheduled visits and,
during the visits that he did attend, he failed to properly
discipline the children and was unable to provide them with
adequate supervision. Such visitations with the children were
characterized by a supervisor for respondent Chemung County
Department of Social Services as "chao[tic]." Testimony further
established that the father has a history of mental health issues
dating back several years, but no evidence was presented that
such issues have been treated or otherwise addressed. The father
also readily admitted that he regularly smokes marihuana and that
he has, at times, been under the influence of marihuana while
caring for the children. Given this evidence and despite the
attorney for the children's position that the father be permitted
unsupervised visitation, we find no basis to disturb Family
Court's conclusion that limiting the father to supervised
                              -3-                  517291

visitation is in the children's best interests (see Matter of
Keen v Stephens, 114 AD3d 1029, 1031 [2014]; Matter of Kaleb U.
[Heather V.–Ryan U.], 77 AD3d 1097, 1100 [2010]; Matter of
Brandon DD. [Jessica EE.], 75 AD3d 815, 816-817 [2010]; Matter of
Isaac Q., 53 AD3d 731, 732 [2008]).

     McCarthy, Garry and Rose, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court